Case 3:16-cr-01409-H Document 503 Filed 08/02/21 PagelD.1906 Page 1of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv (For Offenses Committed On or After November 1, 1987)
JOHN PANGELINAN (3) Case Number: 16CR1409-H

Patrick Q. Hall

Defendant’s Attorney
Registration Number: 73690-112

OC =
THE DEFENDANT:
& pleaded guilty to count(s) 1 of the Superseding Information.

C] was found guilty on count(s)

after a plea of not guiltv.
Accordingly. the defendant is adiudged guilty of such count(s). which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
18 USC 1346 CONSPIRACY TO COMMIT HONEST SERVICES MAIL 1

FRAUD AND HEALTH CARE FRAUD

The defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

 

XX] Count(s) remaining are dismissed on the motion of the United States.

 

X Assessment: $100.00.

& Fine waived Forfeiture pursuant to order filed June 11, 2019, included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 2. 2021
Date of Imposition of Sentence

FILED Maulun Ldihf

A HONORABLE|MARIL YN L. HUBF
UG - 9 2021 UNITED STATES DISTRICT JUDGE

 

 

 

 

 

CLERK US DISTRIC 1 COURT
SOUTHERN DISTRIGL OF CALIFORNIA
BY DEPUTY

“oO

 

 

 
Case 3:16-cr-01409-H Document 503 Filed 08/02/21 PagelD.1907 Page 2 of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN PANGELINAN (3) Judgment - Page 2 of 5
CASE NUMBER: 16CR1409-H

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oo at A.M. on

 

O as notified by the United States Marshal.
q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O onor before
0 as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

16CR1409-H
Case 3:16-cr-01409-H Document 503 Filed 08/02/21 PagelD.1908 Page 30f5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN PANGELINAN (3) Judgment - Page 3 of 5
CASE NUMBER: 16CR1409-H
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
2 YEARS.
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. [The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution. (check if applicable)

5. [The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)

7. [The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

16CR1409-H
Case 3:16-cr-01409-H Document 503 Filed 08/02/21 PagelD.1909 Page 4of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN PANGELINAN (3) Judgment - Page 4 of 5
CASE NUMBER: 16CR1409-H

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ifthe defendant knows
someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

16CR1409-H
Case 3:16-cr-01409-H Document 503 Filed 08/02/21 PagelD.1910 Page 5of5

"AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN PANGELINAN (3) Judgment - Page 5 of 5
CASE NUMBER: 16CR1409-H

It
It
I

SPECIAL CONDITIONS OF SUPERVISION

Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)).
other electronic communications or data storage devices or media, or office, to a search conducted by a United
States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit
without approval of the probation officer.

Provide complete disclosure of personal and business financial records to the probation officer as requested.

Notify the Collections Unit, United States Attorney’s Office, of any interest in property obtained, directly or
indirectly, including any interest obtained under any other name, or entity, including a trust, partnership or
corporation.

Notify the Collections Unit, United States Attorney’s Office, before transferring any interest in property owned,
directly or indirectly, including any interest held or owned under any other name, or entity, including a trust,
partnership or corporation.

Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are imposed
by the court.

Not engage in the employment as a medical or pharmaceutical sales representative or in the healthcare sales field,
unless given permission by the probation officer.

The Court imposes home detention for a period of 10 months. In addition to other court-imposed conditions of
release, the offender’s movement in the community shall be restricted during the period of home detention as
follows: You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations;
or other activities as pre-approved by the probation officer.

10. Pay the forfeiture amount at a rate of $200 per month, absent further order of the Court.

16CR1409-H
